In a proceeding to review and annul the determination of the respondent board of appeals of the Town of New Castle, which granted permission to the respondent Pines Ridge Golf Club, Inc., a membership corporation and prospective lessee of certain land, to operate "a private golf course and other activities consistent therewith and subordinate thereto,” upon appropriate conditions, the petitioner appeals from an order confirming the determination and dismissing the proceeding. The zoning ordinance of the town provides that “ a private club except where the principal activity is one customarily carried on for gain” may be operated when “permitted by the Board of Appeals in accordance with the later provisions of this Ordinance.” The application for permission was made by the respondents other than the board of appeals. Order unanimously affirmed, with one bill of $50 costs and disbursements. The permission granted by the board is in accordance with the power conferred upon it and the standards for the exercise of such power. Present — Carswell, Acting P. J., Adel, MacCrate, Schmidt and Beldock, JJ.